DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 02/05/2021.  Claims 1-4, 6-9, 11-15 and 17-19 are pending.  Claims 5, 10, and 16 have been canceled.  Claims 1, 6, and 11 have been written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
The term "light weight enough" in claim 17light weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "light weight enough" in claim 18 is a relative term which renders the claim indefinite.  The term "light weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "light weight enough" in claim 19 is a relative term which renders the claim indefinite.  The term "light weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11-13 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Berman et al., U.S. Patent Application Publication 2011/0174922 A1 (hereinafter called Berman, and it is noted that this reference is cited on the IDS filed 09/13/2018).
Regarding claim 1, Berman teaches an aerial vehicle barrier (See e.g., FIGS. 2-4 & 6) comprising:
a.	two or more balloons (See e.g., FIGS. 2 & 3 elements 50(a), 50(b), 50(c), 50(d), 50(e), …, 50(n+1)) selectively inflatable with a lighter-than-air gas (See e.g., FIGS. 3 & 6; ¶s [0045] & [0054], which teaches helium as the lighter-than-air gas used to inflate the balloons);
b.	two or more flexible trunk lines (See e.g., FIGS. 2 & 3 elements 46), each trunk line having a ground-anchorable end (See e.g., FIGS. 2 & 4; ¶s [0044], [0046], & [0047], where element 46 anchored to anchor 60 teaches the instant claim limitation) and an opposite end attached or selectively attachable to a respective one of the balloons (See e.g., FIG. 2; ¶ [0044], where element 46 attached to the balloons teaches the instant claim limitation);
c.	two or more flexible branch lines, each branch line having opposing ends attached or selectively attachable to respective ones of two adjacent trunk lines to span between the two adjacent trunk lines (See e.g., FIGS. 2 & 3 elements 44(a)-44(n), where the horizontal strands of elements 44 extending between adjacent elements 46 teach the instant claim limitations), each branch line comprising first and second branch line portions (See e.g., FIG. 3, where the horizontal strands in elements 44 each contain a right portion and a left portion and therefore teach the instant claim limitations), each branch line portion having a proximal end and a distal end (See e.g., FIG. 3, where the left end of the horizontal strands in elements 44 teaches a proximal end, and the right end of the horizontal strands in elements 44 teaches a distal end), the proximal end of each branch line portion being attached or selectively attachable to a respective one of the trunk lines (See e.g., FIG. 3, where the left portion of a horizontal strand in element 44 attached to element 46 teaches the instant claim limitation), the distal end of each first branch line portion being selectively attachable to the distal end of a respective one of the second branch line portions (See e.g., FIG. 3, where the right portion of a horizontal strand in element 44 attached to element 46 teaches the instant claim limitation); and
d.	two or more connecting lines, each connecting line having opposing ends attached to respective ones of two adjacent branch lines (See e.g., FIG. 3, where the vertical strands of ).
Regarding claim 2, Berman teaches wherein some or all of the connecting lines are flexible (See e.g., ¶ [0015], “In one or more embodiments high strength polypropylene cord or rope might be used to tether the balloons and/or the shielding screens as a relatively low costs alternative.”).
Regarding claim 11, Berman teaches a method of creating a barrier to an aerial vehicle, the method comprising:
(a) obtaining a barrier device (See e.g., FIGS. 2-4) comprising:
two or more balloons (See e.g., FIGS. 2 & 3 elements 50(a), 50(b), 50(c), 50(d), 50(e), …, 50(n+1));
two or more flexible trunk lines (See e.g., FIGS. 2 & 3 elements 46), each trunk line having a first ground-anchorable end (See e.g., FIGS. 2 & 4; ¶s [0044], [0046], & [0047], where element 46 anchored to anchor 60 teaches the instant claim limitation) and an opposite second end adapted to be supported above a ground surface (See e.g., FIG. 2; ¶ [0044], where element 46 attached to the balloons teaches the instant claim limitation);
two or more flexible branch lines, each branch line having opposing ends attached to respective ones of two adjacent trunk lines to span between the two adjacent trunk lines (See e.g., FIGS. 2 & 3 elements 44(a)-44(n), where the horizontal strands of elements 44 extending between adjacent elements 46 teach the instant claim limitations), each branch line comprising first and second branch line portions (See e.g., FIG. 3, where the horizontal strands in elements 44 each contain a right portion and a left portion and therefore teach the instant claim limitations), each branch line portion having a proximal end and a distal end (See e.g., FIG. 3, where the left end of the horizontal strands in elements 44 teaches a proximal end, and the right a distal end), the proximal end of each branch line portion being attached or selectively attachable to a respective one of the trunk lines (See e.g., FIG. 3, where the left portion of a horizontal strand in element 44 attached to element 46 teaches the instant claim limitation), the distal end of each first branch line portion being selectively attachable to the distal end of a respective one of the second branch line portions (See e.g., FIG. 3, where the right portion of a horizontal strand in element 44 attached to element 46 teaches the instant claim limitation); and
two or more connecting lines, each connecting line having opposing ends attached to respective ones of two adjacent branch lines (See e.g., FIG. 3, where the vertical strands of elements 44 extending between the horizontal strands, and also parallel to elements 46 teach the instant claim limitations);
(b) anchoring the first end of each of the trunk lines to a ground surface at a desired distance from each adjacent trunk line (See e.g., FIGS. 2 & 4; ¶s [0044], [0046], & [0047], where element 46 anchored to anchor 60 teaches the instant claim limitation); and
(c) inflating the balloons with a lighter-than-air gas (See e.g., ¶ [0054], “As depicted in FIGS. 3 and 6, one or more sources 70 of lighter-than-air gas, such as helium, for buoyancy may be provided on the ground 58. Conduits 72 may be provided from the sources of gas to the balloons 50(e)-50(g) to keep the balloons up in the air at the desired altitude.”) such that the barrier device is lifted upward to a height determined by a length of the trunk lines (See e.g., FIGS. 3 & 6, where balloons 50 floating above the ground at the length of element 46 teaches the instant claim limitation).
Regarding claim 12, Berman teaches further comprising attaching each of the balloons to the second end of a respective trunk line (See e.g., FIG. 3, where the upper ends of element 46 attached to balloons 50 teach the instant claim limitations)
Regarding claim 13, Berman teaches wherein some or all of the connecting lines are flexible (See e.g., ¶ [0015], “In one or more embodiments high strength polypropylene cord or rope might be used to tether the balloons and/or the shielding screens as a relatively low costs alternative.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6-9, 14, 15, and 17-19 is/are rejected under 35 USC § 103 as being unpatentable over Berman, and further in view of SCHWAB, U.S. Patent 2,365,778 A (hereinafter called SCHWAB, and it is noted that this reference is cited on the IDS filed 09/13/2018).

Regarding claim 3, Berman teaches all the limitations of the instant claim as set forth in the rejection of claim 1 hereinabove, but Berman does not teach further comprising: two or more flexible hanging lines, each hanging line having a first end attached to a respective branch line and an opposing unattached end.
However, SCHWAB teaches two or more flexible hanging lines (See e.g., FIG. 1 elements 54 & 54a-c), each hanging line having a first end attached to a respective branch line (See e.g., FIG. 1 element 36, 37, 39, 41, 50, or 51, each teach a branch line, and one end of element 54 is attached thereon) and an opposing unattached end (See e.g., FIG. 1 elements 54 & 54a-c, that each have a respective unattached end from elements 36, 37, 39, 41, 50, and 51).
Accordingly, because the prior art of Berman and SCHWAB teach devices used to repel and protect from the attack of enemy and hostile aircraft, it would have been obvious to one ordinary skill in the art, having the art of Berman and SCHWAB before him, before the effective filing date of the claimed invention, to include on the device of Berman two or more flexible hanging lines, each hanging line having a first end attached to a respective branch line and an opposing unattached end, as taught in the analogous art of SCHWAB.  One would have been motivated to make such a combination to achieve the predictable result of the depending wires streaming downwardly from the various forked branch cables, and hence covering considerable area above the anchorage, to afford a very effective device for destroying enemy aircraft, because they are not readily visible to a plane flying at light speed, particularly at night, and to readily accomplish the destruction of enemy aircraft upon contact with one of these snare wires, either by entanglement of the propellers or shearing of the wings, as disclosed in SCHWAB (See e.g., page 2 right-hand column lines 3-13)
Regarding claim 4, incorporating the rejections of claim 3 set forth hereinabove, Berman does not teach wherein the two or more flexible hanging lines comprise flexible hanging lines having two or more different lengths.
However, SCHWAB, combined for the reasons set forth in the rejection of claim 3 hereinabove, cures this deficiency by further teaching the two or more flexible hanging lines comprise flexible hanging lines having two or more different lengths (See e.g., FIG. 1 elements 54 & 54a-c).
Regarding claim 6, Berman teaches an aerial vehicle barrier (See e.g., FIGS. 2-4 & 6) comprising:
a.	two or more flexible trunk lines (See e.g., FIGS. 2 & 3 elements 46), each trunk line having a first ground-anchorable end (See e.g., FIGS. 2 & 4; ¶s [0044], [0046], & [0047], where element 46 anchored to anchor 60 teaches the instant claim limitation) and an opposite second end adapted to be supported above a ground surface (See e.g., FIG. 2; ¶ [0044], where element 46 attached to the balloons teaches the instant claim limitation);
b.	two or more flexible branch lines, each branch line having opposing ends attached or selectively attachable to respective ones of two adjacent trunk lines to span between the two adjacent trunk lines (See e.g., FIGS. 2 & 3 elements 44(a)-44(n), where the horizontal strands of elements 44 extending between adjacent elements 46 teach the instant claim limitations), each branch line comprising first and second branch line portions (See e.g., FIG. 3, where the horizontal strands in elements 44 each contain a right portion and a left portion and therefore teach the instant claim limitations), each branch line portion having a proximal end and a distal end (See e.g., FIG. 3, where the left end of the horizontal strands in elements 44 teaches a proximal end, and the right end of the horizontal strands in elements 44 teaches a distal end), the (See e.g., FIG. 3, where the left portion of a horizontal strand in element 44 attached to element 46 teaches the instant claim limitation), the distal end of each first branch line portion being selectively attachable to the distal end of a respective one of the second branch line portions (See e.g., FIG. 3, where the left portion of a horizontal strand in element 44 attached to element 46 teaches the instant claim limitation);
c.	two or more connecting lines, each connecting line having opposing ends attached to respective ones of two adjacent branch lines (See e.g., FIG. 3, where the vertical strands of elements 44 extending between the horizontal strands, and also parallel to elements 46 teach the instant claim limitations).
d.	But Berman does not teach two or more flexible hanging lines, each hanging line having a first end attached to a respective branch line and an opposing unattached end.
e.	However, SCHWAB teaches two or more flexible hanging lines (See e.g., FIG. 1 elements 54 & 54a-c), each hanging line having a first end attached to a respective branch line (See e.g., FIG. 1 element 36, 37, 39, 41, 50, or 51, each teach a branch line, and one end of element 54 is attached thereon) and an opposing unattached end (See e.g., FIG. 1 elements 54 & 54a-c, that each have a respective unattached end from elements 36, 37, 39, 41, 50, and 51).
f.	Accordingly, because the prior art of Berman and SCHWAB teach devices used to repel and protect from the attack of enemy and hostile aircraft, it would have been obvious to one ordinary skill in the art, having the art of Berman and SCHWAB before him, before the effective filing date of the claimed invention, to include on the device of Berman two or more flexible hanging lines, each hanging line having a first end attached to a respective branch line and an opposing unattached end, as taught in the analogous art of SCHWAB.  One would have (See e.g., page 2 right-hand column lines 3-13).
Regarding claim 7, incorporating the rejections of claim 6 set forth hereinabove, Berman teaches wherein some or all of the connecting lines are flexible (See e.g., ¶ [0015], “In one or more embodiments high strength polypropylene cord or rope might be used to tether the balloons and/or the shielding screens as a relatively low costs alternative.”).
Regarding claim 8, incorporating the rejections of claim 6 set forth hereinabove, Berman teaches further comprising: two or more balloons (See e.g., FIGS. 2 & 3 elements 50(a), 50(b), 50(c), 50(d), 50(e), …, 50(n+1)) selectively inflatable with a lighter-than-air gas (See e.g., FIGS. 3 & 6; ¶s [0045] & [0054], which teaches helium as the lighter-than-air gas used to inflate the balloons);
wherein the second end of each trunk line is attached or selectively attachable to a respective one of the balloons (See e.g., FIG. 2; ¶ [0044], where element 46 attached to the balloons teaches the instant claim limitation).
Regarding claim 9, incorporating the rejections of claim 6 set forth hereinabove, Berman does not teach wherein the two or more flexible hanging lines comprise flexible hanging lines having two or more different lengths.
However, SCHWAB, combined for the reasons set forth in the rejection of claim 6 hereinabove, cures this deficiency by further teaching the two or more flexible hanging lines (See e.g., FIG. 1 elements 54 & 54a-c).
Regarding claim 14, Berman teaches all the limitations of the instant claim as set forth in the rejection of claim 11 hereinabove, but Berman does not teach two or more flexible hanging lines, each hanging line having a first end attached to a respective branch line and an opposing unattached end.
However, SCHWAB teaches two or more flexible hanging lines (See e.g., FIG. 1 elements 54 & 54a-c), each hanging line having a first end attached to a respective branch line (See e.g., FIG. 1 element 36, 37, 39, 41, 50, or 51, each teach a branch line, and one end of element 54 is attached thereon) and an opposing unattached end (See e.g., FIG. 1 elements 54 & 54a-c, that each have a respective unattached end from elements 36, 37, 39, 41, 50, and 51).
Accordingly, because the prior art of Berman and SCHWAB teach devices used to repel and protect from the attack of enemy and hostile aircraft, it would have been obvious to one ordinary skill in the art, having the art of Berman and SCHWAB before him, before the effective filing date of the claimed invention, to include on the device of Berman two or more flexible hanging lines, each hanging line having a first end attached to a respective branch line and an opposing unattached end, as taught in the analogous art of SCHWAB.  One would have been motivated to make such a combination to achieve the predictable result of the depending wires streaming downwardly from the various forked branch cables, and hence covering considerable area above the anchorage, to afford a very effective device for destroying enemy aircraft, because they are not readily visible to a plane flying at light speed, particularly at night, and to readily accomplish the destruction of enemy aircraft upon contact with one of these snare wires, (See e.g., page 2 right-hand column lines 3-13).
Regarding claim 15, incorporating the rejections of claim 14 set forth hereinabove, Berman does not teach wherein the two or more flexible hanging lines comprise flexible hanging lines having two or more different lengths.
However, SCHWAB, combined for the reasons set forth in the rejection of claim 3 hereinabove, cures this deficiency by further teaching the two or more flexible hanging lines comprise flexible hanging lines having two or more different lengths (See e.g., FIG. 1 elements 54 & 54a-c).
Regarding claim 17, incorporating the rejections of claim 3 set forth hereinabove, Berman does not teach wherein the two or more flexible hanging lines are light weight enough to be pulled upward via updraft from one or more rotors of an unmanned aerial vehicle.
However, SCHWAB, combined for the reasons set forth in the rejection of claim 3 hereinabove, cures this deficiency by further teaching the two or more flexible hanging lines are light weight enough to be pulled upward via updraft from one or more rotors of an unmanned aerial vehicle (See e.g., FIG. 1 elements 54 & 54a-c. Examiner notes that the limitation light weight enough is very broad, the unmanned aerial vehicle (UAV) is not claimed nor are any specifics provided regarding the UAV; therefore, any flexible hanging line meets the limitations of this claim).
Regarding claim 18, incorporating the rejections of claim 6 set forth hereinabove, Berman does not teach wherein the two or more flexible hanging lines are light weight enough to be pulled upward via updraft from one or more rotors of an unmanned aerial vehicle.
(See e.g., FIG. 1 elements 54 & 54a-c. Examiner notes that the limitation light weight enough is very broad, and the unmanned aerial vehicle (UAV) is not claimed nor are any specifics provided regarding the UAV; therefore, any flexible hanging line meets the limitations of this claim).
Regarding claim 19, incorporating the rejections of claim 14 set forth hereinabove, Berman does not teach wherein the two or more flexible hanging lines are light weight enough to be pulled upward via updraft from one or more rotors of an unmanned aerial vehicle.
However, SCHWAB, combined for the reasons set forth in the rejection of claim 14 hereinabove, cures this deficiency by further teaching the two or more flexible hanging lines are light weight enough to be pulled upward via updraft from one or more rotors of an unmanned aerial vehicle (See e.g., FIG. 1 elements 54 & 54a-c. Examiner notes that the limitation light weight enough is very broad, and the unmanned aerial vehicle (UAV) is not claimed nor are any specifics provided regarding the UAV; therefore, any flexible hanging line meets the limitations of this claim).

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.  On pages 6-7 of the REMARKS, Applicant argues “Applicant respectfully asserts that Claims 17-19 clearly define the term "light weight" in terms of the ability of the hanging lines to be pulled upward via updraft from a UAV. This is a standard that is readily testable and confirmable, such that one of ordinary skill in the art is reasonably apprised of the scope of the invention.  For at least the above reason, Applicant respectfully asserts that the rejections under 35 USC §112 are ”  Examiner respectfully disagrees.  Applicant has merely restated the claim language well as the language set forth in Examiner’s rejection, without providing anything more than what Examiner’s rejection already states.  Applicant’s assertion that claims 17-19 clearly define the term light weight in terms of the ability of the hanging lines to be pulled upward via updraft from a UAV is not supported by any recitation in the claim nor disclosure in the initially filed specification. [emphasis added]  Applicant’s statement that this is a standard that is readily testable and confirmable, such that one of ordinary skill in the art is reasonably apprised of the scope of the invention is likewise is not supported by any recitation in the claim nor disclosure in the initially filed specification.  Consequently, claims 17-19 are rejected as set forth in the Office Action mailed 11/16/2020, and as set forth in the rejections hereinabove in the instant Office Action.
On page 7 of the REMARKS, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the branch lines do not span uninterrupted from trunk line to trunk line) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 7-8 of the REMARKS,, Applicant argues “That is, the branch lines do not span uninterrupted from trunk line to trunk line. Rather, there is a selectively attachable connection between two adjacent trunk lines at the distal ends of two adjacent branch line portions. … However, there is no indication that Berman’s branch lines 44 have a selectively attachable connection between two adjacent trunk lines, as recited in Claims, 1, 6, and 11.”  Examiner respectfully disagrees for two reasons.  The portion of the claim that Applicant is arguing reads: “the proximal end of each branch line portion being attached or selectively attachable to a respective one of the trunk lines, the distal end of each first branch line portion being selectively [emphasis added]  First, Examiner notes that this claim includes an “or clause,” which means that only one of the claimed limitations is required to meet the claim limitation.  As recited in the rejection in the Office Action mailed 11/16/2020, Berman teaches … the proximal end of each branch line portion being attached or selectively attachable to a respective one of the trunk lines (See e.g., FIG. 3, where the left portion of a horizontal strand in element 44 attached to element 46 teaches the instant claim limitation), which teaches the proximal end of each branch line portion being attached … to a respective one of the trunk lines.  Applicant is only arguing the second portion of the claim.  And, given that the “or clause” affords the option to select one or the other of the limitations, the claim has been distinguished with the prior art of Berman as set forth in the Office Action mailed 11/16/2020.  Second, the claim only requires that “the proximal end of each branch line portion being … selectively attachable,” which is not a positively claimed limitation.  The proximal end of the branch line portion merely needs to be “attachable” which means that, given that there is a proximal end of the line portion present, it is able to be “attachable.”  Consequently, Claims 1, 6, and 11 are not patentably distinct from Berman for the reasons set forth hereinabove, and are rejected as set forth in the Office Action mailed 11/16/2020, and as set forth in the rejections hereinabove in the instant Office Action.
On page 8 of the REMARKS, to clarify the record, Applicant stated, in part, “For example, dependent Claims 3, 6, and 14 recite two or more flexible hanging lines …”  Claim 6 is not a dependent claim, rather, it is an independent claim.
On page 8 of the REMARKS, Applicant argues “Schwab does not disclose any lines which span between two trunk lines, and therefore does not disclose any branch lines as claimed by the present application. As Schwab does not disclose any such branch lines, Schwab's steel wires 54 cannot be said to be the claimed flexible hanging lines. Thus, Applicant respectfully asserts that dependent Claims 3, 6, and 14 are patentably distinct from the combination of Berman and ”  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner relied on the combination of Berman in view of Schwab to teach two of more flexible hanging lines, each hanging line having a first end attached to a respective branch line and an opposing unattached end, not any lines which span between two trunk lines, as argued by Applicant.  And, given that Applicant has not disclosed in the initially filed specification nor does the claim require the material from which a flexible hanging line is made, Applicant’s argument that Schwab’s steel wires 54 cannot be said to be the claimed flexible hanging lines is moot.  Consequently, claims 3, 6, and 14 are rejected as set forth in the Office Action mailed 11/16/2020, and as set forth in the rejections hereinabove in the instant Office Action.
Applicant’s remaining arguments on pages 8-9 pertaining to claims 17-19, that the steel lines of Schwab do not disclose two or more flexible hanging lines are light weight enough to be pulled upward via updraft from one or more rotors of an unmanned aerial vehicle, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Again, because Applicant has not defined what is meant by “light weight” nor has Applicant provided any specifics regarding the UAV, and, Examiner has recited the entirety of what the flexible hanging lines are, i.e., 54, 54a-c, 36, 37, 39, 41, 50, or 51 as required in the claims from which claims 17-19 depend, i.e., 3, 6, and 14, respectively, the lines recited in the prior art of Schwab, when combined with the prior art of Berman teaches the … lighter weight cable or wire … The branch cables 37, 50, and 51 to which the members are secured may be of lighter weight than the other branch cables …” (Schwab See e.g., page 2 left-hand column lines 21-23, and 64-67).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRI L FILOSI/Examiner, Art Unit 364413 February 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644